Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10249012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed. 
Claim 1 is directed to a method of effecting direct and secure payment for goods or services provided to a recipient located in a country and paid by a payer located outside the country, the method being implemented by a global database application on a networked computing platform, the method comprising: 
the global database application instantiating a first local application on a first client machine to electronically register a payer located outside the country and a recipient of goods or services in the country, wherein electronic registration of the payer located outside the country and the recipient of goods or services in the country establishes a link between the payer located outside the country and the recipient of goods or services in the country; 
the global database application receiving an electronic identification of a provider that provides goods or services to the recipient; 

the global database application electronically establishing a monetary link between a first financial institution of the payer and a second financial institution of the provider so that direct electronic transfer of funds is executable by the global database application between the first financial institution and the second financial institution;
 the global database application electronically sending notification of an electronic invoice to the first client machine in response to receiving input from the provider that goods or services have been provided to the recipient; 
the global database application receiving verification from the recipient that the goods or services were received by the recipient from the provider; 
in response to the verification from the recipient that the goods or services were received by the recipient from the provider, and based on the link between the recipient in the country and the payer located outside the country, the global database application electronically establishing a communication and payment interface with the first client machine for initiating electronic payment of the electronic invoice from the first financial institution of the payer to the second financial institution of the provider; Page 2 of 9Application No. 16/371,966 Response and Request for Reconsideration 
Reply to Final Office Action of Aug. 31, 2021 in response to a payer's payment authorization received via the communication and payment interface, the global database application executing payment of the electronic invoice by initiating direct electronic transfer of funds from the first financial account to the second financial account; and 

Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, is not directed towards an abstract idea because, similar to Enlish, it is directed toward improvements in computer-related technology for establishing a communication and payment interface between the healthcare provider, the payer, and the remote patient; and  the application at the healthcare provider and the local application communicating through the central database to provide substantially immediate payment between the member in the Diaspora and the healthcare provider in the developing country. Further, even assuming arguendo that the independent claim 1 is directed to an abstract idea, claim 1 recites significantly more than the abstract idea because the claimed limitations represent features that are not well-understood, routine, or conventional, and that the claim achieves specific technical improvements, such as establishing a communication and payment interface between the healthcare provider, the payer, and the remote patient; and  the application at the healthcare provider and the local application communicating through the central database to provide substantially immediate payment between the member in the Diaspora and the healthcare provider in the developing country, and initiating electronic payment of the electronic invoice from the first financial institution of the payer  to the second financial institution of the healthcare provider. 
The closest prior art relates to Fleishman (US. 20110125644) in view of Alameddine (US. 20110251848). Fleishman discloses online payment transfer and identity management system for transferring funds from a payer to payee. Alameddine 
The closet NPL reference is Smith, Trade-in related health services describes cross border supply of health services between the countries. The NPL does not describe the link between the recipient in the country and the payer located outside the country, the global database application electronically establishing a communication and payment interface with the first client machine for initiating electronic payment of the electronic invoice from the first financial institution of the payer to the second financial institution of the provider. 
Claims 2-12 are dependent from claim 1 and are allowed for the same reason given above. 
Claims 13-17 incorporate all limitations of claims 1-12 and are allowed for the reason given above. 
Claims 18-20 incorporate all limitations of claims 1-12 and are allowed for the reason given above. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686